DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	The response submitted on January 8th, 202 has been entered in the above-identified application. Claim 1 is canceled. Claims 2-9 are amended. 	Claims 2-24 are pending of which claims 13-24 are withdrawn and claims 2-12 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 2-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dry (US 5561173 A).  
 	Dry discloses Self-repairing, fiber reinforced matrix materials (equivalent to the doped composite rework material of the claimed invention) include a matrix material including inorganic as well as organic matrices.  Disposed within the matrix are hollow fibers having a selectively releasable modifying agent contained therein. The hollow fibers may be inorganic or organic and of any desired length, wall thickness or cross-sectional configuration.  The modifying agent is selected from materials capable of beneficially modifying the matrix fiber composite after curing.  The modifying (further illustrating that the material can be used as composite rework material). The matrix material comprises a continuous phase and is a material that may be shaped to form a three-dimensional shaped article adapted for a particular use.  Matrix materials can include any curable, settable or hardenable materials used in construction, building, roofing, roadway, aircraft, automotive, marine, appliances, transportation and/or biomedical fields for making shaped articles (thus meeting the limitations of claims 9-12).  Typically these materials will be moldable or castable to form shaped objects or may be laminated or assembled into finished products.  The matrix materials may be inorganic or organic in nature and may include by way of illustration: cement, concrete,  (meeting the limitation of claim 8), phenolformaldehyde resins and other thermosetting and crosslinkable polymers.  Thermoplastic elastomers can include rubbery polymers and copolymers including, for example without limitation, styrene-butadiene, rubber, neoprene, SEBS, NBR, and EPDM rubbers and the like.  Visco-elastic materials and various latex materials may also be used.  The matrix materials may also comprise sinterable ceramic materials (equivalent to the claimed dopant/pigment and meeting the limitations of claims 2- 4) including hydroxyapatites, as well as, other ceramic materials such as silicas, titanium, carbides, oxides and alumina.  The matrix materials may also comprise metal matrices including aluminum, iron, lead, copper, steel, bronze, phosphor bronze, brass and other alloys, as well as biomimetic systems like bone matrices formed of various calcium salts, as well as other organic and inorganic materials. The hollow fiber materials may include inorganic fibers or organic fibers.  Illustrative inorganic fibers include, without limitation: fiberglass fibers, cement fibers, asphalt fibers, hydroxyapatite fibers, glass fibers, ceramic fibers, metal fibers, and the like.  Illustrative organic fibers that may be used as the hollow fiber component may include, without limitation: polyolefin fibers, polyester fibers, polyamide fibers, polyaramide fibers, polyimide fibers, carbon fibers, graphite fibers, cellulose fibers, nitrocellulose fibers, (meeting the limitation of claim 7). (See Abstract and Column 1, lines 14-32, Column 2, lines 35-68, Column 7, lines 50-67 and Column 8, lines 1-53).
	With regards to the limitation that the dopant is configured to impart an identifying characteristic to composite rework material region at a substrate surface wherein the .

4.	Claims 2-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5833795 A).  
	Smith discloses a method of repairing a composite material product by adhering a repair patch to the composite material product with an adhesive or epoxy resin that includes magnetic particles.  Thus, the adhesive or epoxy resin can be cured by electromagnetically exciting the magnetic particles, such as by microwave heating.  The electromagnetically excited magnetic particles internally heat the adhesive or epoxy resin to the predetermined Curie Point temperature of the magnetic particles such that the adhesive or epoxy resin cures in a uniform and inspectable fashion.  The magnetic particles can be mixed into an adhesive, such as a paste adhesive, a film adhesive or a foam adhesive, to create a magnetic particle integrated adhesive.  The magnetic particle integrated adhesive can then be applied between a precured repair patch and the underlying composite material product.  Alternatively, the magnetic particles can be distributed within the organic resin of an uncured repair patch such that the repair patch can be simultaneously cured and adhered to the composite material product by electromagnetically exciting the magnetic particles.  In either embodiment, the adhesive or the epoxy resin is adapted to cure within a predetermined range of cure temperatures.  Thus, the magnetic particles, such as Ferrous Silicide, should have a predetermined Curie Point temperature within the predetermined range of cure temperatures. Smith teaches the repair of structural components and, more specifically, to magnetic particle integrated adhesives for repairing composite and metallic material products, such as the skin of an aircraft. In one embodiment, a repair patch is provided which has not been cured, but which includes a plurality of magnetic .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Dry discloses Self-repairing, fiber reinforced matrix materials (equivalent to the doped composite rework material of the claimed invention) include a matrix material including inorganic as well as organic matrices.  Disposed within the matrix are hollow fibers having a selectively releasable modifying agent contained therein.  The hollow fibers may be inorganic or organic and of any desired length, wall thickness or cross-sectional configuration.  The modifying agent is selected from materials capable of beneficially modifying the matrix fiber composite after curing.  The modifying agents are selectively released into the surrounding matrix in use in response to a predetermined stimulus be it internal or externally applied.  The hollow fibers may be closed off or even coated to provide a way to keep the modifying agent in the fibers until the appropriate time for selective release occurs.  Self-repair, smart fiber matrix composite materials capable of repairing microcracks, releasing corrosion inhibitors or permeability modifiers are described as preferred embodiments in concrete and polymer based shaped articles. Polymer composite materials have advantages over steel or concrete including good durability, vibration damping, energy absorption, electromagnetic transparency, toughness, control of stiffness, high stiffness to weight ratios, lower overall weight and lower transportation cost.  These polymer matrix materials comprise a continuous polymer phase with a fiber reinforcement therein.  Some polymer composite materials are three times stronger than steel and five times lighter.  As used herein, matrix composite materials may refer to generally any continuous matrix phase whether it comprises a settable construction material such as cementitious materials or a thermoplastic material such as asphalt materials, as well as, other synthetic or natural high polymer materials ceramics, metals and other alloy materials.  The matrix composite materials include various fiber reinforcements therein distributed throughout the matrix or placed at desired locations within the continuous phase.  The matrix composite materials may be fabricated as large building structures and load bearing shaped articles, or they may be molded or machined as small parts for specialty uses.  For example, the matrix material may comprise a thin sheet or web of material in the form of a foil, wrap, tape, patch or in strip form (further illustrating that the material can be used as composite rework material). The matrix material comprises a continuous phase and is a material that may be shaped to form a three-dimensional shaped article adapted for a particular use.  Matrix materials can include any curable, settable or hardenable materials used in construction, building, roofing, roadway, aircraft, automotive, marine, appliances, transportation and/or biomedical fields for making shaped articles (thus meeting the limitations of claims 9-12).  Typically these materials will be moldable or castable to form shaped objects or may be laminated or assembled into finished products.  The matrix materials may be inorganic or organic in nature and may include by way of illustration: cement, concrete, sintered fly ash or bottom ash/phosphoric acid mixtures, ceramic including, for example, silicon oxide, titanium oxide, silicon nitride, and metals such as aluminum, steel or other metal alloys, carbon, graphite, asphalt, thermoplastic polymers, thermosetting polymers, thermoplastic elastomers, crosslinkable polymers, curable polymer resin systems and hydroxyapatite.  Illustrative thermoplastic polymers include polyolefins, polyesters, polycarbonates, polyacrylates, polyarylates, polyamides, polyimides, polyaramides, polyurethanes, foaming polyurethane compositions and any other thermoplastic polymers used as engineering thermoplastics for making shaped articles.  Thermosetting and crosslinkable polymers and curable resin systems may include, for example, one and two part epoxies (meeting the limitation of claim 8), phenolformaldehyde resins and other thermosetting and crosslinkable polymers.  Thermoplastic elastomers can include rubbery polymers and copolymers including, for example without limitation, styrene-butadiene, rubber, neoprene, SEBS, NBR, and EPDM rubbers and the like.  Visco-elastic materials and various latex materials may also be used.  The matrix materials may also comprise sinterable ceramic materials (equivalent to the claimed dopant/pigment and meeting the limitations of claims 2- 4) including hydroxyapatites, as well as, other ceramic materials such as silicas, titanium, carbides, oxides and alumina.  The matrix materials may also comprise metal matrices including aluminum, iron, lead, copper, steel, bronze, phosphor bronze, brass and other alloys, as well as biomimetic systems like bone matrices formed of various calcium salts, as well as other organic and inorganic materials. The hollow fiber materials may include inorganic fibers or organic fibers.  Illustrative inorganic fibers (meeting the limitation of claim 7). (See Abstract and Column 1, lines 14-32, Column 2, lines 35-68, Column 7, lines 50-67 and Column 8, lines 1-53).
Dry does not teach the use of radioactive dopants/pigments. 
	However, Narushima et al. disclose adhesive film for electronic parts, for example, an adhesive agent in a tape, in which embedding and adhesion to copper patterns on circuit boards is excellent. In a disclosed adhesive, a thermosetting adhesive agent may be employed and examples include an epoxy resin or phenol resin which allows for the heat resistance to be improved. As an inorganic filler, ground silica, fused silica, alumina, titanium oxide, beryllium oxide, magnesium oxide, silicon nitride, boron nitride, or the like may be employed, whereby heat conductivity can be improved.  When insulation is not necessary, metal powder may be contained.  These fillers are effective not for improvement in heat conductivity, but for decreasing of the coefficient of thermal expansion.  Inorganic filler having low levels of radioactivity is desirably employed.(See Abstract and Column 1, lines 4-12, Column 3,lines 55-67, Column 5, lines 11-22, and Column 7, lines 42-55).  
 	Accordingly, it would have been obvious to one having ordinary skill in the art to add an inorganic filler having low levels of radioactivity to the fiber-reinforced matrix materials taught by Dry given that Narushima et al. specifically teach that the use of such fillers are effective in decreasing the coefficient of thermal expansion. With regards to the limitation that the dopant is configured to impart an identifying characteristic to composite rework material region at a substrate surface wherein the identifying characteristic is configured to be perceived throughout the composite rework material region, the Examiner takes the position that such a property limitation in inherent in the fiber reinforced matrix materials taught by Dry given that the materials used by Dry and the manner in which they are used is identical to that of the claimed invention.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5833795 A) in view of Narushima et al. (US 6426138 B1).  
	Smith discloses a method of repairing a composite material product by adhering a repair patch to the composite material product with an adhesive or epoxy resin that includes magnetic particles.  Thus, the adhesive or epoxy resin can be cured by electromagnetically exciting the magnetic particles, such as by microwave heating.  The electromagnetically excited magnetic particles internally heat the adhesive or epoxy resin to the predetermined Curie Point temperature of the magnetic particles such that the adhesive or epoxy resin cures in a uniform and inspectable fashion.  The magnetic particles can be mixed into an adhesive, such as a paste adhesive, a film adhesive or a foam adhesive, to create a magnetic particle integrated adhesive.  The magnetic particle integrated adhesive can then be applied between a precured repair patch and the underlying composite material product.  Alternatively, the magnetic particles can be distributed within the organic resin of an uncured repair patch such that the repair patch can be simultaneously cured and adhered to the composite material product by electromagnetically exciting the magnetic particles.  In either embodiment, the adhesive or the epoxy resin is adapted to cure within a predetermined range of cure temperatures.  Thus, the magnetic particles, such as Ferrous Silicide, should have a predetermined Curie Point temperature within the predetermined range of cure temperatures. Smith teaches the repair of structural components and, more specifically, to magnetic particle integrated adhesives for repairing composite and metallic material products, such as the skin of an aircraft. In one embodiment, a repair patch is provided which has not been cured, but which includes a plurality of magnetic particles.  As a result, the repair patch of this embodiment can be concurrently cured and adhered to an underlying composite material product in need of repair.  In addition to magnetic particles, such as Ferrous Silicide particles, the repair patch of this embodiment includes an organic resin, such as an epoxy resin, a bismalemide resin or a polyimide resin, in which the magnetic particles are mixed.  The repair patch of this embodiment also includes a plurality of reinforcing fibers, such as carbon fibers, graphite fibers, boron fibers or silicon carbide fibers.  The repair patch of this 
Smith does not teach the use of radioactive dopants/pigments. 
	However, Narushima et al. disclose adhesive film for electronic parts, for example, an adhesive agent in a tape, in which embedding and adhesion to copper patterns on circuit boards is excellent. In a disclosed adhesive, a thermosetting adhesive agent may be employed and examples include an epoxy resin or phenol resin which allows for the heat resistance to be improved. As an inorganic filler, ground silica, fused silica, alumina, titanium oxide, beryllium oxide, magnesium oxide, silicon nitride, boron nitride, or the like may be employed, whereby heat conductivity can be improved.  When insulation is not necessary, metal powder may be contained.  These fillers are effective not for improvement in heat conductivity, but for decreasing of the coefficient of thermal expansion.  Inorganic filler having low levels of radioactivity is desirably employed.(See Abstract and Column 1, lines 4-12, Column 3,lines 55-67, Column 5, lines 11-22, and Column 7, lines 42-55).  
 	Accordingly, it would have been obvious to one having ordinary skill in the art to add an inorganic filler having low levels of radioactivity to the composite material taught by Smith given that Narushima et al. specifically teach that the use of such fillers are effective in decreasing the coefficient of thermal expansion. With regards to the limitation that the dopant is configured to impart an identifying characteristic to composite rework material region at a substrate surface wherein the identifying characteristic is configured to be perceived throughout the composite rework material region, the Examiner takes the position that such a property limitation in inherent in the fiber reinforced matrix materials taught by Smith given that the materials used by Smith and the manner in which they are used is identical to that of the claimed invention.


Response to Arguments
7.	Applicant's arguments filed on January 8, 2021 have been fully considered but they are not persuasive. 
Applicants traverse the rejection of claims 2-4 and 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Dry (US 5561173 A) and the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Dry (US 5561173 A) in view of Narushima et al. (US 6426138 B1) and submit that Dry does not teach that the dopant is configured to impart an identifying characteristic to a composite rework material region at a substrate surface at least upon curing the composite rework material in place on the composite substrate surface. However, as pointed out above, the property limitation of imparting an identifying characteristic to a composite rework material is inherent in the fiber reinforced matrix materials taught by Dry given that the materials used by Dry and the manner in which they are used is identical to that of the claimed invention.
	Applicants further traverse the rejection of claims 2-5 and 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5833795 A) and the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Smith (US 5833795 A) in view of Narushima et al. (US 6426138 B1) and submit that Smith appears to disclose, as an alternative embodiment, an adhesive material in or beneath a repair patch which includes a plurality of magnetic particles such that the repair patch can be internally and locally heated and fails to teach a composite rework material region comprising identifying characteristics at a composite rework material substrate surface to evidence the presence of a composite substrate that has already been reworked, at least for the purpose of precluding subsequent and disallowed rework of the composite material.
First, there is nothing in the presently recited claims to preclude the internal and local heating of the magnetic particles. Second, as pointed out above, the property limitation of imparting an identifying characteristic to a composite rework material is inherent in the fiber reinforced matrix materials taught by Smith given that the materials used by Smith and the manner in which they are used is identical to that of the claimed invention.
	Hence, the rejections are maintained.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHEEBA AHMED/Primary Examiner, Art Unit 1787